--------------------------------------------------------------------------------

Exhibit 10.21
 

EMPLOYMENT AGREEMENT


           This Agreement is entered into effective as of the 15th day of
October, 2009, by and between Sonic Restaurants, Inc. (the “Corporation”), an
Oklahoma corporation, and Omar Janjua (the “Employee”).
 
RECITALS
 
           Whereas, the Employee is currently serving as the President of the
Corporation and is an integral part of its management; and
 
           Whereas, the Corporation’s Board of Directors (the “Board”) has
determined that it is appropriate to support and encourage the attention and
dedication of certain key members of the Corporation’s management, including
Employee, to their assigned duties without distraction and potentially
disturbing circumstances arising from the possibility of a Change in Control
(herein defined) of Sonic Corp., the parent of the Corporation; and
 
   Whereas, the Board of Directors of Sonic Corp., on the 15th day of October,
2009, ratified and approved this Agreement; and
 
           Whereas, the Corporation desires to continue the services of
Employee, whose experience, knowledge and abilities with respect to the business
and affairs of the Corporation will be extremely valuable to the Corporation;
and


           Whereas, the parties hereto desire to enter into this Agreement
setting forth the terms and conditions of the employment relationship of the
Corporation and Employee.


           Now, therefore, it is agreed as follows:

ARTICLE I
Term of Employment


           1.1           Term of Employment.  The Corporation shall employ
Employee for a period of one year from the date hereof (the “Initial Term”).


           1.2           Extension of Initial Term.  Upon each annual
anniversary date of this Agreement, this Agreement shall be extended
automatically for successive terms of one year each, unless either the
Corporation or the Employee gives contrary written notice to the other not later
than the annual anniversary date.  As used herein, “Term” shall mean the Initial
Term together with any renewal term(s) pursuant to this Section 1.2.


           1.3           Termination of Agreement and Employment.  The
Corporation may terminate this Agreement and the Employee’s employment at any
time effective upon written notice to the Employee.  The Employee may terminate
this Agreement and the Employee’s employment only
 
1

--------------------------------------------------------------------------------


after at least 30 days’ written notice to the Corporation, unless otherwise
agreed by the Corporation.


ARTICLE II
Duties of the Employee


           Employee shall serve as the President of the Corporation.  Employee
shall do and perform all services, acts, or things necessary or advisable to
manage and conduct the business of the Corporation consistent with such position
subject to such policies and procedures as may be established by the Board.


ARTICLE III
Compensation


           3.1           Salary.  For Employee’s services to the Corporation as
the President, Employee shall be paid a salary at the annual rate of $325,000
(herein referred to as “Salary”), payable in twenty-four equal installments on
the first and fifteenth day of each month.  On the first day of each calendar
year during the term of this Agreement with the Corporation, Employee shall be
eligible for an increase in Salary based on an evaluation of Employee’s
performance during the past year with the Corporation.  During the term of this
Agreement, the Salary of the Employee shall not be decreased at any time from
the Salary then in effect unless agreed to in writing by the Employee.


           3.2           Bonus.  The Employee shall be entitled to participate
in an equitable manner with other officers of the Corporation in discretionary
cash bonuses as authorized by the Board.  Such bonuses shall be paid not later
than the 15th day of the third month following the later of the end of the
Corporation’s tax year or the Employee’s tax year in which the bonuses are no
longer subject to a substantial risk of forfeiture (within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”).


ARTICLE IV
Employee Benefits


           4.1           Use of Automobile. The Corporation shall provide
Employee with either the use of an automobile for business and personal use or a
cash car allowance in accordance with the established company car policy of the
Corporation.  The Corporation shall pay all expenses of operating, maintaining
and repairing the automobile provided by the Corporation and shall procure and
maintain automobile liability insurance in respect thereof, with such coverage
insuring each Employee for bodily injury and property damage.  Reimbursement of
automobile-related expenses shall be made as soon as practicable after the
request for reimbursement is submitted, but in no event later than the last day
of the calendar year next following the calendar year in which such expense was
incurred.  Additionally, neither the provision of in-kind benefits nor the
reimbursement of expenses in any one calendar year shall affect the level or
amount of in-kind benefits to be provided, or the expenses eligible for
reimbursement, in any other calendar year.  The Employee’s right to
reimbursement or in-kind benefits under this Section 4.1 is not subject to
liquidation or exchange for another benefit.
 
 
2

--------------------------------------------------------------------------------


           4.2           Medical, Life and Disability Insurance Benefits.  The
Corporation shall provide Employee with medical, life and disability insurance
benefits in accordance with the established benefit policies of the Corporation.


           4.3           Working Facilities.  Employee shall be provided
adequate office space, secretarial assistance, and such other facilities and
services suitable to Employee’s position and adequate for the performance of
Employee’s duties.


           4.4           Business Expenses.  Employee shall be authorized to
incur reasonable expenses for promoting the business of the Corporation,
including expenses for entertainment, travel, and similar items.  The
Corporation shall reimburse Employee for all such expenses upon the presentation
by Employee, from time to time, of an itemized account of such expenditures. 
Reimbursement shall be made as soon as practicable after the request for
reimbursement is submitted, but in no event later than the last day of the
calendar year next following the calendar year in which such expense was
incurred.  Additionally, the reimbursement of expenses in any one calendar year
shall not affect the expenses eligible for reimbursement in any other calendar
year.  The Employee’s right to reimbursement under this Section 4.4 is not
subject to liquidation or exchange for another benefit.


           4.5           Vacations.  Employee shall be entitled to an annual
paid vacation commensurate with the Corporation’s established vacation policy
for officers.  The timing of paid vacations shall be scheduled in a reasonable
manner by the Employee.


           4.6           Disability Benefit.  Upon disability (as defined
herein) of the Employee, the Employee shall be entitled to receive up to six
months’ of Employee’s Salary (less any deductions required by law) payable in
twelve equal installments of 1/24 of the Salary, with the first installment
occurring on the first regularly scheduled payroll date following the
determination of disability and the remaining installments occurring on a
semi-monthly basis thereafter, provided that such disability payments shall
continue only so long as the disability continues, and provided further that
each such disability payment shall be reduced by any benefit payment the
Employee is entitled to receive under the Corporation’s group disability
insurance plans during the corresponding payroll period.


           4.7           Term Life Insurance.  The Corporation shall purchase
term life insurance on the life of the Employee having a face value of four
times the Employee’s Salary (to be changed as salary adjustments are made) or
the face value of life insurance that can be purchased based upon the Employee’s
health history with the Corporation paying the standard premium rate for term
insurance under its then current insurance program at the Employee’s age and
assuming good health, whichever amount is lesser, provided that such insurance
can be obtained by the Corporation in a manner which meets the requirements for
deductibility by the Corporation under Section 79 of the Code.


           4.8           Compensation Defined.  Compensation shall be defined as
all monetary compensation and all benefits described in Articles III and IV
hereunder (as adjusted during the term hereof).

 
3

--------------------------------------------------------------------------------


ARTICLE V
Termination


           5.1           Separation from Service.  For purposes of this
Agreement, the terms “terminate,” “terminated” and “termination” with respect to
the Employee’s employment mean a termination of the Employee’s employment that
constitutes a “separation from service” within the meaning of the default rules
of Section 409A of the Code.


           5.2           Death.  Employee’s employment hereunder shall be
terminated upon the Employee’s death.


           5.3           Disability.  The Corporation may terminate Employee’s
employment hereunder in the event Employee is disabled and such disability
continues for more than 180 days.  “Disability” shall be defined as the
inability of Employee to render the services required of him under this
Agreement, with or without a reasonable accommodation, as a result of physical
or mental incapacity.


           5.4           Cause.


           (a)           The Corporation may terminate Employee’s employment
hereunder for Cause.  For the purpose of this Agreement, “Cause” shall mean (i)
the willful and intentional failure by Employee to substantially perform
Employee’s duties hereunder, other than any failure resulting from Employee’s
incapacity due to physical or mental incapacity, or (ii) commission by Employee,
in connection with Employee’s employment by the Corporation, of an illegal act
or any act (though not illegal) which is not in the ordinary course of the
Employee’s responsibilities and exposes the Corporation to a significant level
of undue liability.  For purposes of this paragraph, no act or failure to act on
Employee’s part shall be considered to have met either of the preceding tests
unless done or omitted to be done by Employee without a reasonable belief that
Employee’s action or omission was in the best interest of the Corporation.


           (b)           Notwithstanding the foregoing, Employee shall not be
deemed to have been terminated for cause unless such action is ratified by the
affirmative vote of not less than two-thirds of the entire membership of the
Board at a meeting held within 30 days of such termination (after reasonable
notice to Employee and an opportunity for Employee to be heard by members of the
Board) confirming that Employee was guilty of the conduct set forth in this
Section 5.4.  Ratification by the Board will be effective as of the original
date of termination of Employee.


           5.5           Compensation Upon Termination for Cause or Upon
Resignation By Employee.  Except as otherwise set forth in Section 5.8 hereof,
if Employee’s employment shall be terminated for Cause or if Employee shall
resign Employee’s position with the Corporation, the Corporation shall pay
Employee’s Compensation only through the last day of Employee’s employment by
the Corporation.  The Corporation shall then have no further obligation to
Employee under this Agreement.  If the Board, pursuant to Section 5.4(b), votes
to classify
 
4

--------------------------------------------------------------------------------


Employee’s termination as “not for cause,” then Employee shall be compensated
pursuant to Section 5.6 below.


           5.6           Compensation Upon Termination Other Than For Cause Or
Disability.  Except as otherwise set forth in Section 5.8 hereof, if the
Corporation shall terminate Employee’s employment other than for Cause or
Disability, the Corporation shall continue to be obligated to pay 12 months’ of
Employee’s Salary (payable in 24 equal installments, with the first installment
occurring on the first regularly scheduled payroll date following the date of
termination, and the remaining installments occurring on a semi-monthly basis
thereafter), but shall not be obligated to provide any other benefits described
in Articles III and IV hereof, except to the extent required by law.


           5.7           Compensation Upon Non-Renewal of Agreement.  Except as
otherwise set forth in Section 5.8 hereof, if the Corporation shall give notice
to Employee in accordance with Section 1.2 hereof that this Agreement will not
be renewed but Employee’s employment is not terminated, the Corporation shall
continue to be obligated to pay Employee’s Salary for a period of 12 months
beginning on the date notice of non-renewal is given, on regularly scheduled
payroll dates, but shall not be obligated to provide any other benefits
described in Articles III and IV hereof, except to the extent required by law.


           5.8           Termination of Employee or Resignation by Employee for
Good Reason Following a Change in Control.  If at any time within the first
twelve months subsequent to a Change in Control, the Employee’s employment with
the Corporation is terminated other than as provided for in Section 5.2, 5.3 or
5.4 hereof, or the Corporation violates any provision of this Agreement or
Employee shall resign Employee’s employment for Good Reason (as defined herein),
the Corporation shall be obligated to pay to Employee a severance payment in an
amount equal to two times the Employee’s compensation payable under paragraph
5.6 above, but in no event to exceed an amount equal to $1.00 less than three
times the mean average annual compensation paid to Employee by the Corporation
and any of its subsidiaries during the five calendar years ending before the
date on which the Change in Control occurred (or if Employee was not employed
for that entire five year period, then the mean average annual compensation paid
to employee during such shorter period, with the Employee’s compensation
annualized for any calendar year during which the employee was not employed for
the entire calendar year); provided, however, that if the severance payment
under this Section 5.8, either alone or together with any other payments or
compensation which Employee has a right to receive from the Corporation, would
constitute a “parachute payment” (as defined in Section 280G (or any equivalent
term defined in any successor or equivalent provision) of the Code), then such
severance payment shall be reduced to the largest amount as will result in no
portion of the severance payment under this Section 5.8 being subject to the
excise tax imposed by Section 4999 (or any successor or equivalent provision) of
the Code.  For the purpose of this Section 5.8, the Employee’s annual
compensation from the Corporation and its subsidiaries for a given year shall
equal Employee’s compensation as reflected on Employee’s Form W-2 for that year
(unless the Employee was not employed for the entire calendar year, in which
case Employee’s Form W-2 compensation for such year shall be annualized).  The
determination of any reduction in severance payment under this Section 5.8
pursuant to the foregoing provision shall be conclusive and binding on the
Corporation.
 
5

--------------------------------------------------------------------------------


           If the Change in Control implicated by this Section 5.8 is also a
“change in control event” within the meaning of the default rules of the final
regulations promulgated under Section 409A(a)(2)(A)(v) of the Code, then the
severance payment due under this Section 5.8 shall be made in a lump sum,
payable no later than the 15th day of the third month following the later of the
end of the Corporation’s tax year or the Employee’s tax yearin which occurs the
Employee’s effective date of termination under this Section 5.8.  If the Change
in Control is not a “change in control event” within the meaning of the default
rules of the final regulations promulgated under Section 409A(a)(2)(A)(v) of the
Code, the severance payment contemplated by this Section 5.8 shall be made in
twelve semi-monthly installment payments, beginning on the first regularly
scheduled payroll date following the Employee’s effective date of termination
under this Section 5.8.  For purposes of this Section 5.8, the Employee’s
effective date of termination shall mean, as applicable, (x) the effective date
of such termination of employment by the Corporation or (y) the effective date
of the Employee’s resignation for Good Reason, which date shall be stated in the
Employee’s written notice to the Corporation of his resignation for Good Reason
and shall be no later than 60 days following the date of such notice.


           “Good Reason” shall mean any of the following which occur during the
term of this Agreement without Employee’s express written consent:

In the Event of a Change in Control:
 
(a)  the assignment to Employee of duties inconsistent with Employee’s position,
office, duties, responsibilities and status with the Corporation immediately
prior to a Change in Control; or, a change in Employee’s titles or offices as in
effect immediately prior to a Change in Control; or, any removal of Employee
from or any failure to reelect Employee to any such position or office, except
in connection with the termination of Employee’s employment by the Corporation
for Disability or Cause or as a result of Employee’s death or by Employee other
than for Good Reason as set forth in this Section 5.8(a); or


(b)  a reduction by the Corporation in Employee’s Salary as in effect as of the
date of this Agreement or as the same may be increased from time-to-time during
the term of this Agreement or the Corporation’s failure to increase (within
twelve months of the Employee’s last increase in Salary) Employee’s Salary after
a Change in Control in an amount which at least equals, on a percentage basis,
the highest percentage increase in salary for all officers of the Corporation or
any parent or affiliated company effected in the preceding twelve months; or


(c)  the failure of the Corporation to provide Employee with the same fringe
benefits (including, without limitation, life insurance plans, medical or
disability plans, retirement plans, incentive plans, stock option plans, stock
purchase plans, stock ownership plans, or bonus plans) that were provided to
Employee immediately prior to the Change in Control, or with a package of fringe
benefits that, if one or more of such benefits varies from those in effect
immediately prior to such Change in Control, is in


 
 
6

--------------------------------------------------------------------------------

Employee’s sole judgment substantially comparable in all material respects to
such fringe benefits taken as a whole; or
 
(d)  relocation of the Corporation’s principal executive offices to a location
outside of Oklahoma City, Oklahoma, or Employee’s relocation to any place other
than the location at which Employee performed Employee’s duties prior to a
Change in Control, except for required travel by Employee on the Corporation’s
business to an extent substantially consistent with Employee’s business travel
obligations at the time of the Change in Control; or
 
(e)  any failure by the Corporation to provide Employee with the same number of
paid vacation days to which Employee is entitled at the time of the Change in
Control; or
 
(f)  the failure of a successor to the Corporation to assume the obligation of
this Agreement as set forth in Section 7.1 herein.


           5.9           Change in Control.  For the purposes of this Agreement,
the phrase “change in control” shall mean any of the following events:
 
(a)  Any consolidation or merger of Sonic Corp., in which Sonic Corp. is not the
continuing or surviving corporation or pursuant to which shares of Sonic Corp.’s
capital stock would convert into cash, securities or other property, other than
a merger of Sonic Corp. in which the holders of Sonic Corp.’s capital stock
immediately prior to the merger have the same proportionate ownership of capital
stock of the surviving corporation immediately after the merger;

(b)  Any sale, lease, exchange or other transfer (whether in one transaction or
a series of related transactions) of all or substantially all of the assets of
Sonic Corp.;
 
(c)  The stockholders of Sonic Corp. approve any plan or proposal for the
liquidation or dissolution of Sonic Corp.;

(d)  Any person (as used in Section 13(d) and 14(d)(2) of the Securities and
Exchange Act of 1934, as amended (the “Exchange Act”)) becomes the beneficial
owner (within the meaning of Rule 13D-3 under the Exchange Act) of 50% or more
of Sonic Corp.’s outstanding capital stock;


(e)  During any period of two consecutive years, individuals who at the
beginning of that period constitute the entire Board of Directors of Sonic Corp.
cease for any reason to constitute a majority of the Board of Directors unless
the election or the nomination for election by Sonic Corp.’s stockholders of
each new director received the approval of the Board of Directors by a vote of
at least two-thirds of the directors then and still in office and who served as
directors at the beginning of the period; or


(f)  Sonic Corp. becomes a subsidiary of any other corporation.
 
 
7

--------------------------------------------------------------------------------


ARTICLE VI
Obligation to Mitigate Damages; No Effect
on Other Contractual Rights


           6.1           Mitigation.  The Employee shall not have any obligation
to mitigate damages or the amount of any payment provided for under this
Agreement by seeking other employment or otherwise. However, all payments
required under the terms of this Agreement shall cease 30 days after the
acceptance by the Employee of employment by another employer; provided that,
this limitation shall not apply to payments due under paragraph 5.8, above.


           6.2           Other Contractual Rights.  The provisions of this
Agreement, and any payment provided for hereunder shall not reduce any amount
otherwise payable, or in any way diminish Employee’s existing rights, or rights
which would accrue solely as a result of passage of time under any employee
benefit plan or other contract, plan or arrangement of which Employee is a
beneficiary or in which Employee participates.


ARTICLE VII
Successors to the Corporation


           7.1           Assumption.  The Corporation will require any successor
or assignee (whether direct or indirect, by purchase, merger, consolidation or
otherwise) of all or substantially all of the business and/or assets of the
Corporation, by agreement in form and substance reasonably satisfactory to
Employee, to expressly, absolutely and unconditionally assume and agree to
perform this Agreement in the same manner and to the same extent that the
Corporation would be required to perform it if no such succession or assignment
had taken place.  Any failure by the Corporation to obtain such agreement prior
to the effectiveness of any such succession or assignment shall be a material
breach of this Agreement.


           7.2           Employee’s Successors and Assigns.  This Agreement
shall inure to the benefit of and be enforceable by Employee’s personal and
legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.  If Employee should die while any amounts
are still payable to Employee hereunder, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
Employee’s devisee, legatee or other designee or, if there is no such designee,
to Employee’s estate.


ARTICLE VIII
Restrictions on Employee


           8.1           Confidential Information.  During the term of the
Employee’s employment and for a period of twelve months thereafter, the Employee
shall not divulge or make accessible to any party any Confidential Information,
as defined below, of Sonic Corp. or any of its subsidiaries, except to the
extent authorized in writing by the Corporation or otherwise required by
law.  The phrase “Confidential Information” shall mean the unique, proprietary
and confidential information of Sonic Corp. and its subsidiaries, consisting of:
(1) confidential financial information regarding Sonic Corp. or its
subsidiaries, (2) confidential recipes for food
 
8

--------------------------------------------------------------------------------


products; (3) confidential and copyrighted plans and specifications for interior
and exterior signs, designs, layouts and color schemes; (4) confidential
methods, techniques, formats, systems, specifications, procedures, information,
trade secrets, sales and marketing programs; (5) knowledge and experience
regarding the operation and franchising of Sonic drive-in restaurants; (6) the
identities and locations of Sonic’s franchisees, Sonic drive-in restaurants, and
suppliers to Sonic’s franchisees and drive-in restaurants; (7) knowledge,
financial information, and other information regarding the development of
franchised and company-store restaurants; (8) knowledge, financial information,
and other information regarding potential acquisitions and dispositions; and (9)
any other confidential business information of Sonic Corp. or any of its
subsidiaries. The Employee shall give the Corporation written notice of any
circumstances in which Employee has actual notice of any access, possession or
use of the Confidential Information not authorized by this Agreement.


           8.2           Restrictive Covenant.  During the term of Employee’s
employment, the Employee shall not retain in or have any interest, directly or
indirectly, in any business competing with the business being conducted by Sonic
Corp. or any of its subsidiaries, without the Corporation’s prior written
consent.  For the six month period immediately following the termination of
Employee’s employment, the Employee shall not engage in or have any interest,
directly or indirectly, in any fast food restaurant business that has a menu
similar to that of a Sonic drive-in restaurant (such as hamburgers, hot dogs,
onion rings and similar items customarily sold by Sonic drive-in restaurants),
or which has an appearance similar to that of a Sonic drive-in restaurant (such
as color pattern, use of canopies, use of speakers and menu housings for
ordering food, or other items that are customarily used by a Sonic drive-in
restaurant), and which operates such restaurants within a three mile radius of
any Sonic drive-in restaurant.


ARTICLE IX
Miscellaneous


           9.1           Indemnification.  To the full extent permitted by law,
the Board shall authorize the payment of expenses incurred by or shall satisfy
judgments or fines rendered or levied against Employee in any action brought by
a third-party against Employee (whether or not the Corporation is joined as a
party defendant) to impose any liability or penalty on Employee for any act
alleged to have been committed by Employee while employed by the Corporation
unless Employee was acting with gross negligence or willful
misconduct.  Payments authorized hereunder shall include amounts paid and
expenses incurred in settling any such action or threatened action.


       9.2           Resolution of Disputes.  The following provisions shall
apply to any controversy between the Employee and Sonic Corp. and its
subsidiaries and the Employee (including any director, officer, employee, agent
or affiliate of Sonic Corp. and its subsidiaries) whether or not relating to
this Agreement.


           (a)           Arbitration. The parties shall resolve all
controversies by final and binding arbitration in accordance with the Rules for
Commercial Arbitration (the “Rules”) of the American Arbitration Association in
effect at the time of the execution of this Agreement and pursuant to the
following additional provisions:

 
9

--------------------------------------------------------------------------------


           (1)           Applicable Law.  The Federal Arbitration Act (the
“Federal Act”), as supplemented by the Oklahoma Arbitration Act (to the extent
not inconsistent with the Federal Act), shall apply to the arbitration and all
procedural matters relating to the arbitration.


           (2)           Selection of Arbitrators.  The parties shall select one
arbitrator within 10 days after the filing of a demand and submission in
accordance with the Rules.  If the parties fail to agree on an arbitrator within
that 10-day period or fail to agree to an extension of that period, the
arbitration shall take place before an arbitrator selected in accordance with
the Rules.


           (3)           Location of Arbitration.  The arbitration shall take
place in Oklahoma City, Oklahoma, and the arbitrator shall issue any award at
the place of arbitration.  The arbitrator may conduct hearings and meetings at
any other place agreeable to the parties or, upon the motion of a party,
determined by the arbitrator as necessary to obtain significant testimony or
evidence.


           (4)           Enforcement of Award.  The prevailing party shall have
the right to enter the award of the arbitrator in any court having jurisdiction
over one or more of the parties or their assets.  The parties specifically waive
any right they may have to apply to any court for relief from the provisions of
this Agreement or from any decision of the arbitrator made prior to the award.


       (b)           Attorneys’ Fees and Costs.  The prevailing party to the
arbitration shall have the right to an award of its reasonable attorneys’ fees
and costs (including the cost of the arbitrator) incurred after the filing of
the demand and submission.  If the Corporation or any of its subsidiaries
prevails, the award shall include an amount for that portion of the
administrative overhead reasonably allocable to the time devoted by the in-house
legal staff of Sonic Corp. or any subsidiary.
 
   (c)           Excluded Controversies.  At the election of the Corporation or
its subsidiaries, the provisions of this Section 9.2 shall not apply to any
controversies relating to the enforcement of the covenant not to compete or the
use and protection of the trademarks, service marks, trade names, copyrights,
patents, confidential information and trade secrets of Sonic Corp. or its
subsidiaries, including (without limitation) the right of the Corporation or its
subsidiaries to apply to any court of competent jurisdiction for appropriate
injunctive relief for the infringement of the rights of Sonic Corp. or its
subsidiaries.


           (d)           Other Rights.  The provisions of this Section 9.2 shall
not prevent the Corporation, its subsidiaries, or the Employee from exercising
any of their rights under this agreement, any other agreement, or under the
common law, including (without limitation) the right to terminate any agreement
between the parties or to end or change the party’s legal relationship.

 
10

--------------------------------------------------------------------------------


           9.3           Entire Agreement.  This Agreement constitutes the
entire agreement of the parties with regard to the subject matter of this
Agreement and replaces and supersedes all other written and oral agreements and
statements of the parties relating to the subject matter of this Agreement.


           9.4           Notices.  Any notices required or permitted to be given
under this Agreement shall be sufficient if in writing and sent by mail to
Employee’s residence, in the case of Employee, or to its principal office, in
the case of the Corporation.


           9.5           Waiver of Breach.  The waiver by any party hereto of a
breach of any provision of this Agreement shall not operate or be construed as a
waiver of any subsequent breach by any party.


           9.6           Amendment.  No amendment or modification of this
Agreement shall be deemed effective unless or until executed in writing by the
parties hereto.


           9.7           Validity.  This Agreement, having been executed and
delivered in the State of Oklahoma, its validity, interpretation, performance
and enforcement will be governed by the laws of that state.


           9.8           Section Headings.  Section and other headings contained
in this Agreement are for reference purposes only and shall not affect in any
way the meaning or interpretation of this Agreement.
 
           9.9           Counterpart Execution.  This Agreement may be executed
in two or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute but one and the same instrument.


           9.10         Exclusivity.  Specific arrangements referred to in this
Agreement are not intended to exclude Employee’s participation in any other
benefits available to executive personnel generally or to preclude other
compensation or benefits as may be authorized by the Board from time to time.


           9.11         Partial Invalidity.  If any provision in this Agreement
is held by a court of competent jurisdiction to be invalid, void, or
unenforceable, the remaining provisions shall nevertheless continue in full
force without being impaired or invalidated in any way.
 
           9.12         Section 409A of the Code.  
 
   (a) Notwithstanding anything herein to the contrary, if, at the time of the
Employee’s termination of employment with the Corporation, the Employee is a
“specified employee” within the meaning of Section 409A of the Code, as
determined under the Corporation’s established methodology for determining
specified employees, then, solely to the extent necessary to avoid the
imposition of additional taxes, penalties or interest under Section 409A of the
Code, any payments to the Employee hereunder which provide for the deferral of
compensation, within the meaning of Section 409A of the Code (which shall not
include any compensation that is exempt from Section 409A of
 
 
11

--------------------------------------------------------------------------------


 
the Code), and which are scheduled to be made as a result of the Employee’s
termination of employment during the period beginning on the date of the
Employee’s date of termination and ending on the six-month anniversary of such
date shall be delayed and not paid to the Participant until the first business
day following such sixth month anniversary date, at which time such delayed
amounts will be paid to the Employee in a cash lump sum.  If the Employee dies
on or after the date of the Employee’s date of termination and prior to the
payment of the delayed amounts pursuant to this Section 9.12, any amount delayed
pursuant to this Section 9.12 shall be paid to the Employee’s estate within 30
days following the Employee’s death.  


   (b)To the extent this Agreement is subject to Section 409A of the Code, the
Corporation and Employee intend all payments under this Agreement to comply with
the requirements of such section, and this Agreement shall, to the extent
reasonably practicable, be operated and administered to effectuate such
intent.  


In witness whereof, the Corporation has caused this Agreement to be executed and
its seal affixed hereto by its officers thereunto duly authorized; and the
Employee has executed this Agreement, as of the day and year first above
written.

 
The Corporation:
Sonic Restaurants, Inc.
             
By:
/s/ Paige S. Bass
   
Name:  Paige S. Bass,
Title:    Vice President

 
 
           
The Employee:
By:
/s/ Omar Janjua
   
Name:  Omar Janjua

 
 
12

--------------------------------------------------------------------------------








                                                                     
                                                                           
 
 









